DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 7/22/2022 have been entered. Claims 1 and 11 have been amended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-9, 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US Patent Pub. 20160346503 hereinafter “Jackson” note this reference was previously cited) in view of Lentz et al. (US Patent Pub. 20060200110 hereinafter “Lentz") 
Regarding Claim 1, Jackson teaches (Fig 2) A catheter, comprising: 
an inner liner (18,22); 
an outer jacket (24); and 
a structural support member (20) positioned between at least a portion of the inner liner (18) and at least a portion of the outer jacket (24), wherein a surface of at least a portion of the structural support member is surface treated to increase an adhesion of the surface to at least one of the inner liner or the outer jacket (see [0227] teaching 20 is coupled/adhered to 18,22).  
Jackson does not specify wherein a surface of at least a portion of the structural support member is surface treated to resist separation of two or more of the inner liner, the outer jacket, or the structural support member in response to a bending or compressive force on the catheter, and wherein the surface treatment comprises at least one of a physical treatment or a chemical treatment of the surface.  
Lentz teaches [0028] that a surface may be roughed by chemical etching in order to facilitate bonding, and in [0038] that the device has the desired strength/durability of the structural support component required for its particular use. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface of the structural support member of Jackson such that it is treated to resist separation of two or more of the inner liner, the outer jacket, or the structural support member in response to a bending or compressive force on the catheter, and wherein the surface treatment comprises at least one of a physical treatment or a chemical treatment of the surface as taught by Lentz. One of ordinary skill in the art would have been motivated to do so to further facilitate bonding between the layers (Lentz [0028]), and to form a catheter that has sufficient flexibility and kink resistance (Lentz [0010]).
Regarding Claim 2, the combination of Jackson and Lentz teaches the catheter of claim 1. Jackson further teaches the catheter wherein the structural support member is surface treated on an inner radial surface of the structural support member without being surface treated on an outer radial surface of the structural support member. (see [0230] teaching the treatment/thermoset polymer is used only between 20 and 18 not between 20 and 24).
Regarding Claim 7, the combination of Jackson and Lentz teaches the catheter of claim 1. Jackson further teaches the catheter wherein the structural support member comprises a coiled structural support member (20 is a coil, see Fig 5 and [0226]).
Regarding Claim 8, the combination of Jackson and Lentz teaches the catheter of claim 7. Jackson further teaches (Fig 5) the catheter wherein a first portion (portion including 30 and 32) of the coiled structural support member (20) has a first coil pitch (30) and a second portion (34) of the coiled structural support member has a second coil pitch (34a) that is less than the first coil pitch (see [0241-0242]).
Regarding Claim 9, the combination of Jackson and Lentz teaches the catheter of claim 8. Jackson further teaches the catheter wherein the surface that is surface treated comprises a first surface of the first portion of the coiled structural support member, and wherein a second surface of the second portion of the coiled structural support member is not surface treated (see [0230] teaching the treatment/thermoset polymer is used only between 20 and 18 not between 20 and 24; it is interpreted that a first surface is the inner surface of 20 that connects to inner liner 18, and a second surface is the outer surface of 20 that connects to outer jacket 24).
Regarding Claim 12, the combination of Jackson and Lentz teaches (Fig 5) the catheter of claim 7. Jackson further teaches the catheter wherein a first portion (34) of the coiled structural support member has a first diameter and a second portion (30) of the coiled structural support member has a second diameter that is greater than the first diameter (see [0245]).
Regarding Claim 21, the combination of Jackson and Lentz teaches (Fig 2) the catheter of claim 1. Jackson further teaches the catheter further comprising a support layer (22) positioned between at least a portion of the inner liner (18) and at least a portion of the outer jacket (24).
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US Patent Pub. 20170072163 hereinafter “Lim” note this reference was previously cited) in view of Lentz (US Patent Pub. 20060200110).
Regarding Claim 1, Lim teaches a catheter (100), comprising: 
an inner liner (114); 
an outer jacket (116); and 
a structural support member (170) positioned between at least a portion of the inner liner (114) and at least a portion of the outer jacket (116), wherein a surface of at least a portion of the structural support member is surface treated to increase an adhesion of the surface to at least one of the inner liner or the outer jacket (see [0074] it is interpreted that the technique of adhesive bonding would include a surface treatment of the structural support member).  
Lim does not specify wherein a surface of at least a portion of the structural support member is surface treated to resist separation of two or more of the inner liner, the outer jacket, or the structural support member in response to a bending or compressive force on the catheter, and wherein the surface treatment comprises at least one of a physical treatment or a chemical treatment of the surface.  
Lentz teaches [0028] that a surface may be roughed by chemical etching in order to facilitate bonding. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface of the structural support member of Lim such that it is treated to resist separation of two or more of the inner liner, the outer jacket, or the structural support member in response to a bending or compressive force on the catheter, and wherein the surface treatment comprises at least one of a physical treatment or a chemical treatment of the surface as taught by Lentz. One of ordinary skill in the art would have been motivated to do so to further facilitate bonding between the layers (Lentz [0028]), and to form a catheter that has sufficient flexibility and kink resistance (Lentz [0010]). 
Regarding claim 3, the combination of Lim and Lentz teaches the catheter of claim 1, wherein the structural support member is surface treated on an outer radial surface of the structural support member without being surface treated on an inner radial surface of the structural support member (see Lentz [0028] teaching the outer radial surface is the surface that is treated).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US Patent Pub. 20160346503) in view of Lentz (US Patent Pub. 20060200110) as applied to claim 1 above, and further in view of Lee (NPL “An evaluation pf the machinability of nitinol shape memory alloy by electrochemical polishing” note this reference was previously cited) .
Regarding Claim 4, the combination of Jackson and Lentz teaches the catheter of claim 1, wherein the surface of at least the portion of the structural support member includes a surface roughness (see Lentz [0028] teaching the surface is chemically etched to increase surface roughness). The combination does not specify that the surface roughness is greater than about 2 microns Ra.
Lee teaches (Pg. 965, third paragraph of the Experimental setup column) that a known surface roughness value of nitinol material is 2 microns. 
Jackson teaches a structural support member made of nitinol material (Jackson [0239]). Lee teaches that 2 microns is a known surface roughness of nitinol. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface roughness of the structural support member of Jackson to be greater than about 2 microns Ra. One of ordinary skill in the art would have been motivated to do so in order to increase the surface area and the bonding strength between layers (Lentz [0028]). 

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US Patent Pub. 20170072163) in view of Lentz (US Patent Pub. 20060200110) as applied to claim 1 above, and further in view of Itou et al. (US Patent 6511462 hereinafter “Itou” note this reference was previously cited).
Regarding Claim 5, the combination of Lim and Lentz teaches all elements of claim 1 as described above. Lim further teaches [0074] that chemical bonding may be used to adhere the structural support member 170 to the inner liner 114 and outer jacket 116. Lim, however, stays silent to the specific form of chemical bonding. 
Itou teaches (col 11 line 52 – Col 12 line 4) a catheter with a structural support member (41) that is adheres to a inner liner (4) with a resin layer (5). This resin layer is further used to allow for a covalent bond with the outer layer of the catheter in order to provide a lubricated surface. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface portion of the structural support member of Lim by covalently bonding it to the inner liner or outer jacket as taught by Itou. One of ordinary skill in the art would have been motivated to do so as this specific form of chemical bonding would allow for the desirable hydrophilic high molecular weight material to have a lubricated surface; one of ordinary skill in the art would recognize that a lubricated surface is desirable to improve pushability and kink resistance of the catheter (See Itou col 11 line 52 – Col 12 line 4 and Col 11 lines 23-32). 
Regarding claim 6, the combination of Lim and Lentz teaches all elements of claim 1 as described above. Lim further teaches [0074] that chemical bonding and a connector material may be used to adhere the structural support member 170 to the inner liner 114 and outer jacket 116. Lim however, stays silent to the specific form of chemical bonding or connector material. 
Itou teaches (col 11 line 52 – Col 12 line 4) a catheter with a structural support member (41) that is adheres to a inner liner (4) with a resin layer (5). This resin layer is further used to allow for a covalent bond with the outer layer of the catheter in order to provide a lubricated surface. Itou also teaches (col 10 lines 40-49) that a resin material may be applied by using a dip coating method. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface of at least a portion of the structural support member of Lim so that it would comprise a coating covalently bonded to at least one of the inner liner or the outer jacket as taught by Itou. One of ordinary skill in the art would have been motivated to do so as this specific form of chemical bonding would allow for the desirable hydrophilic high molecular weight material to have a lubricated surface; one of ordinary skill in the art would recognize that a lubricated surface is desirable to improve pushability and kink resistance of the catheter (See Itou col 11 line 52 – Col 12 line 4 and Col 11 lines 23-32).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US Patent Pub. 20160346503) in view of Lentz (US Patent Pub. 20060200110) as applied to claim 8 above, and further in view of Hu et al. (US Patent Pub. 201000228205 hereinafter “Hu” note this reference was previously cited).
Regarding Claim 10, the combination of Jackson and Lentz teaches all elements of claim 8 as described above. The combination does not teach the catheter wherein the surface that is surface treated comprises a first surface of the first portion of the coiled structural support member, the first surface having a first surface roughness, and wherein a second surface of the second portion of the coiled structural support member has a second surface roughness that is less than the first surface roughness.
	Hu teaches [0170] a coil that has brushings or bearing surfaces that could be patterned with areas of higher and lower friction such as by preferentially coating regions of the spring with lubricious materials or be adjusting the surface roughness of the surfaces themselves. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface of the structural support member of Jackson such that the surface that is surface treated comprises a first surface of the first portion of the coiled structural support member, the first surface having a first surface roughness, and wherein a second surface of the second portion of the coiled structural support member has a second surface roughness that is less than the first surface roughness as taught by Hu. One of ordinary skill in the art would have been motivated to do so in order to provide different regions which provide different levels of frictions (Hu [0170])
Response to Arguments
Applicant’s arguments, see Pg. 8 lines 1-15, filed 7/22/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jackson (US Patent Pub. 20160346503) in view of Lentz (US Patent Pub. 20060200110) and Lim (US Patent Pub. 20170072163) in view of Lentz (US Patent Pub. 20060200110.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 11, the combination of Jackson and Lentz teaches all elements of claim 8 as described above. the combination does not teach or make obvious the catheter wherein the surface that is surface treated comprises a first surface of the first portion of the coiled structural support member, and wherein a shear strength of the first portion is greater than about twice a shear strength of a structural support member that does not include the surface treatment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783